       Case 3:18-cv-01955-VC Document 138-5 Filed 11/05/20 Page 1 of 5



 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa A venue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division

10

11   NICHOLLE V ANNUCCI, ELLEN                            CASE NO. 3:18-CV-01955-VC
     BROWN and DEBORAH DRAKE,
12   individuals; and HOMELESS ACTION!,                   DECLARATION OF KYLE
     an unincorporated                                    DUGGIN IN OPPOSITION TO
13   association,                                         MOTION TO ENFORCE AND CLARIFY
                                                          PRELIMINARY STIPULATED
14                            Plaintiffs,                 INJUNCTION
15                    V.

16   COUNTY OF SONOMA, SONOMA
     COUNTY COMMUNITY
17   DEVELOPMENT COMMISSION, CITY
     OF SANTA ROSA, and DOES I to XX,                     Date:    December 3, 2020
18                                                        Time:    10:00 a.m.
                  Defendants.                             Ctrm:    4, 17th Floor
19   _ _ _ _ _ _ _ _ _ _ _ _ _,/                          Judge:   The Hon. Vince Chhabria

20

21           I, Kyle Duggin, declare as follows:

22                    I am the Vehicle Abatement Officer within the Traffic Division of the Santa Rosa

23   Police Department. I have personal knowledge of the facts set forth in this declaration and if

24   called as a witness, could and would testify competently thereto.

25           2.       As Vehicle Abatement Officer I am primarily responsible for enforcement efforts

26   concerning automobiles, trucks, RVs, and trailers which are in violation of Vehicle Code

27   provisions or Santa Rosa parking ordinances. These typically are violations of registration laws,

28   abandoned and inoperable vehicles, parking violations, disposal of gray water from Rvs. I am


     Declaration in Opposition to Motion to Enforce                                   3: 18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 138-5 Filed 11/05/20 Page 2 of 5



 1   authorized to issue citations and to institute abatement proceedings. I also serve as a "tow hearing

 2   officer" in the event an individual whose vehicle as been towed contests that action.

 3             3.     I am familiar with Corporate Center Parkway. It is in a business park in southwest

 4   Santa Rosa. Historically, it has been a street where people in RVs park overnight and where

 5 delapidated, sometimes inoperable vehicles or trailers which are not road worthy, are left or

 6 parked unattended. The City has experienced an increase in RVs parked on city streets as Santa
 7   Rosa,, unlike many communities in the North Bay, has not as yet enacted a city wide ordinance

 8   limiting parking.

 9             4.     In my experience, many owners of old and dilapidated RVs and trailers, often

10   with registrations expired for many years, often inoperable, have "donated" their vehicles to help

11   the homeless. Many individuals I have encountered, when I discover that they are not the

12   registered owner and ask "Where'd you get this trailer" will tell me," .... some charity gave it to

13   me ... " or "I saw a Craigslist ad offering free trailers to homeless". Often such "gifted" trailers

14   are towed to and simply left on the side of the road without a tow vehicle attached. Frequently,

15   the occupant of a RV or trailer is not the registered owner. These vehicles can sometimes present

16   line of sight hazards to other motorist and pedestrians. They sometimes occupy parking spaces

17   used by nearby businesses and offices. They sometimes discharge gray water in violation of the

18   Health and Safety Code into storm drains in violation of the Fish & Game Code. They often are

19   in violation of posted no parking signs.

20             5.     Throughout the spring and continuing into the early summer there was a steady

21   escalation of vehicles on Corporate Center Parkway. Occupants were instructed frequently to

22   move, but few if any were cited for violation of the 72 hour ordinance and no vehicle was

23   impounded for that violation.

24             6.     On July 9 after notice and outreach efforts were undertaken, closure commenced

25   on Corporate Center Parkway. Most citations were for registration violations, inoperable or not

26   roadworthy condition, or gray water disposal into the storm drains. I participated in that closure

27   effort.

28             7.     I have reviewed the declarations of Ms. Pishgar, Mr. Baldwin, Mr. Coleman, Mr.
                                                       2

     Declaration in Opposition to Motion to Enforce                                      3: 18-CV-01955-VC
         Case 3:18-cv-01955-VC Document 138-5 Filed 11/05/20 Page 3 of 5



 1   Vincent, and Mr. Souvannhoxay and am prepared to testify, should the Court so require. From

 2   my review ofDMV records, reports and my body worn camera video, I can state the following:
 3   •       Ms. Pishgar: I have no record of and cannot find any records of an abandoned vehicle

 4           abatement related to this person. Nor, can I find any vehicles registered in Kiana

 5           Pishgar's name through the DMV. I note Ms. Pishgar in paragraphs 5, 7 and 10

 6           mentions three previous vehicles being towed but she does not name the license plates,

 7           location, or why they were towed. I note in paragraph 11 that Ms. Pishgar references a

 8           Notice oflntent to Abate dated February 26; however, the violation marked is the City

 9           Ordinance 11-36.010 which covers the storage of storage of an unattached trailer on city

10           streets which is not an infraction covered by the Injunction. I note too that she references

11           receiving a ticket in paragraph 12 for violation of the two hour time limit under City

12           Ordinance 11-28.030 which is not covered by the Injunction If Pishgar is who I think she

13           is, she has been living in her trailer on Sebastopol Rd., since at least February. I have

14           spoken with her several times over the months about what the city ordinance and state

15           vehicle codes relating to 72 hours are and warned her that she could be towed if they

16           don't continuing to move as required by the ordinance; however, I have not cited her for

17           that infraction, arrested her, or taken any steps toward impoundment for violation of that

18           ordinance.

19   •       Mr. Baldwin: I note that Mr. Baldwin was sent two certified AVA letters on 12/19/19

20           and 2/10/2020. The trailer had a last know registration date of 4/2011 and was also on a

21           NON-OP status with the DMV. I note further that it was towed by an officer on 2/20/20

22           for registration. I was not the officer, but can say that normally, we give the occupants

23           time to retrieve items out of the trailer, but once the tow truck arrives, this time is cut off.

24           Occupants can usually retrieve items from the trailer at the tow yard if they are the

25           registered owner of the trailer (which Mr. Baldwin was not) or the occupants have a

26           release for property from the department.

27

28
                                                         3

     Declaration in Opposition to Motion to Enforce                                         3: 18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 138-5 Filed 11/05/20 Page 4 of 5



  1   •       Jerome Coleman: I note that Mr. Coleman states that he was given the trailer, had it

 2            towed and left on Corporate Center and when, on July 9, the closure commenced he

 3            "found someone" to tow it. Mr. Coleman did not "find someone"; rather, homeless

 4            advocates (the white van that follows the department to all clean-ups) swooped in and

 5            attached the ball hitch to the back of the van somehow and drove him away to avoid

 6            towing. Unfortunately, the van was not equipped properly to secure the trailer and only

 7            made it about a mile away on Sebastopol Rd. near Fresno Av. and dropped the trailer. I

 8            have reviewed the body worn camera video of my interaction with Mr. Coleman at that

 9            location in which I explained to him the condition of the trailer, noting all windows were

10            broken out, the siding of the trailer was bent and pulling away from the frame, the interior
,11           of the trailer was gutted with only property, wood, and trash inside. I advised Mr.

12            Coleman his trailer was not safe for the road and that I was towing it. I asked Mr.

13            Coleman to produce any paperwork (title, bill of sale) he had, but he could not. There

14            were no license plates and the VIN number had been scratched off. Mr. Coleman was

15            given about 20 minutes to removed personal possessions, but used most of the time to

16            argue with officers on scene. My body worn camera video shows him removing a large

17            portion, if not all of his belongings from the trailer.

18    •       John Vincent: I note an AV A certified letter was sent to Mr. Vincent of 7/27/2020

19            regarding his motorhome. I have reviewed body worn camera video of my interaction

20            with Mr. Vincent on September 3, 2020. It shows his friend showing me a pink paper. I

21            explained that the injunction did not apply. In the body worn camera video, I never said "I

22            don't know anything about that." The video also shows and it also shows Mr. Vincent's

23            friend say that I have been more than lenient, that they understand the city/state

24            ordinances, and know they have been on Sebastopol Rd. for a long time (and currently

25            still there). John comes in and out of video footage because he immediately called Alicia

26            Roman. I would also note that body worn camera video of our September 18 encounter

27            does not show the presence of seven officers, but only me and two others.

28
                                                         4

      Declaration in Opposition to Motion to Enforce                                     3:18-CV-01955-VC
     Case 3:18-cv-01955-VC Document 138-5 Filed 11/05/20 Page 5 of 5




             8.       I am informed that as a result of the July 9 closure efforts at Corporate Center

 2   Parkway, a number of individuals were offered services. Of the individuals that HOST contacted,

 3   nine individuals initially accepted services at the Samuel Jones Hall Homeless Shelter or the Safe

 4   Social Distancing Program in the parking lot of Finley Community Center.

 5           9.       During the cleanup, the Police Department made arrests for warrants and

 6   facilitated the towing of RVs/vehicles for vehicle code violations, but no arrests were made for

 7   unlawful camping. The City's Public Works crews removed more than 104 yards of debris,
 8 including paint, oil, and tires.

 9

10                    I declare under penalty of perjury under the laws of the State of California that the
11   foregoing is true and correct.

12           Executed on November 5, 2020, Santa Rosa, Cc · · rni
13

14

15

16

17

18

19

20

21

22

23

24

25
26
27

28
                                                        5

     Declaration in Opposition to Motion to Enforce                                       3: l 8-CV-01955-VC
